Citation Nr: 1741235	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  16-56 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for urethral stricture with neurogenic bladder, currently rated as 60 percent disabling.

2.  Entitlement to a compensable rating for erectile dysfunction.

3.  Entitlement to an effective date earlier than August 25, 2011, for the grant of service connection for erectile dysfunction as secondary to the service-connected disability of urethral stricture with neurogenic bladder.

4.  Entitlement to an effective date earlier than August 25, 2011, for the grant of special monthly compensation based on loss of use. 

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a vision disorder.
 
6.  Entitlement to service connection for a vision disorder.


7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left shoulder disability claimed as dislocated left shoulder and nerve damage of left shoulder.

8.  Entitlement to service connection for a left shoulder disability.

9.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin condition.

10.  Entitlement to service connection for a skin condition.

11.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for constipation.

12.  Entitlement to service connection for constipation.

13.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Board notes that the Veteran has filed notices of disagreement (NOD) at the RO concerning a number of other issues related to PTSD, hearing loss, tinnitus, the right shoulder, neck, sleep apnea, hypertension, diabetes mellitus, headaches, neurological disability of right and left lower extremities, lumbar spine, and a temporary total rating, as shown in the electronic claims file (VBMS).  Such appeals are contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NODs and is currently in the process of adjudicating the appeals.  Action by the Board at this time may serve to actually delay the RO's action on those appeals.  As such, no action will be taken by the Board at this time, and those issues listed above presently before the RO will be the subject of a later Board decision, if ultimately necessary. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for a neurogenic bladder disability; service connection for vision, left shoulder, and skin disabilities, and constipation; and, a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction manifests by the absence of erectile power, but without penile deformity.

2.  On August 2, 2011, the RO received a claim for increase for the Veteran's service-connected neurogenic bladder, which is also considered an informal claim for associated erectile dysfunction and SMC for loss of use of a creative organ; prior to this date there is no indication of receipt of a formal or informal claim for such disability.

3.  The August 2, 2011, claim was not received within one year of the date on which it was factually ascertainable that the Veteran had erectile dysfunction associated with his service-connected neurogenic bladder, and there was no pending or unadjudicated claim relating to bladder or erectile dysfunction prior to August 2, 2011.

4.  Rating decisions issued in October 2010 and April 2011 that cumulatively denied service connection for a vision disorder, a left shoulder disability, a skin disorder, and constipation were not appealed and no new and material evidence was submitted during the appeal periods; the decisions are final.

5.  Some of the evidence received since the prior denials relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for a vision disorder, a left shoulder disability, a skin disorder, and constipation.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for erectile dysfunction are not met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1-4.16, 4.115b, Diagnostic Code 7522 (2016).

2.  The criteria for an effective date of August 2, 2011, but no earlier, for service connection for erectile dysfunction are met.  38 U.S.C.S. §§ 5110, 7105 (LexisNexis 2017); 38 C.F.R. §§ 3.155, 3.400 (2016).

3.  The criteria for an effective date of August 2, 2011, and no earlier, for SMC for loss of use of a creative organ have been met.  38 U.S.C.S. §§ 5110, 7105 (LexisNexis 2017); 38 C.F.R. §§ 3.155, 3.400 (2016).

4.  New and material evidence has been submitted, and the claim of entitlement to service connection for a vision disorder is reopened.  38 U.S.C.S. § 5108  (LexisNexis2017); 38 C.F.R. § 3.156 (2016).

5.  New and material evidence has been submitted, and the claim of entitlement to service connection for a left shoulder disability is reopened.  38 U.S.C.S. § 5108  (LexisNexis2017); 38 C.F.R. § 3.156 (2016).

6.  New and material evidence has been submitted, and the claim of entitlement to service connection for a skin disorder is reopened.  38 U.S.C.S. § 5108  (LexisNexis2017); 38 C.F.R. § 3.156 (2016).

7.  New and material evidence has been submitted, and the claim of entitlement to service connection for a disability manifested by constipation is reopened.  38 U.S.C.S. § 5108  (LexisNexis2017); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).

Here, the Board finds that a compensable rating is not warranted for the Veteran's erectile dysfunction.  In order to receive a compensable rating under Diagnostic Code 7522 there must not only be erectile dysfunction (impotence), but there must also be competent evidence of a penile deformity, which is not shown here.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  In this regard, a review of VA treatment records shows numerous physical examinations for genitourinary problems, but is negative for any findings of deformity of the penis, nor has such been found by VA genitourinary examiner in August 2011 or asserted by the Veteran.  Therefore, a separate compensable rating for impotence is not warranted.  The Board notes the Veteran is already in receipt of special monthly compensation (SMC) for loss of use of a creative organ.

II. Effective Dates

The Veteran seeks earlier effective dates for the grants of service connection for erectile dysfunction and SMC for loss of use of a creative organ, though he has not provided specific contentions as to why he believes effective dates earlier than those currently-assigned are warranted.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.S. § 5101(a) (LexisNexis 2017); 38 C.F.R. § 3.151(a) (2016).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2016).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui generis may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2016).

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increased rating will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.S. § 5110 (LexisNexis 2017); 38 C.F.R. § 3.400 (2016).  

The effective date of an increase in disability compensation shall be the earliest date as of which it was factually ascertainable that an increase in disability had occurred if a claim was received within one year from such date; otherwise, the effective date shall be the date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

Turning to the merits, the Board observes that the Veteran was granted an increased 60 percent rating for his neurogenic bladder by way of an unappealed October 2010 rating decision.  Thereafter, the Veteran filed a claim for an increased rating for his bladder condition that was received by VA on August 2, 2011.  The Veteran's claim for increase for his service-connected neurogenic bladder is also considered an informal claim for associated erectile dysfunction and SMC based on the same.

In this case, the July 2013 rating decision on appeal awarded service connection for erectile dysfunction and SMC based on loss of use of a creative organ.  An effective date of August 25, 2011, was assigned for those awards based on the date of a VA examination pursuant to which an examiner concluded that the Veteran's erectile dysfunction is the result of his urethral stricture.  The Veteran contends that an earlier effective date is warranted.  

Review of the claims file shows that service connection for erectile dysfunction was granted as secondary to the Veteran's neurogenic bladder disability during the course of a claim for an increased rating for the bladder that was received on August 2, 2011.  Thus, the award of service connection for erectile dysfunction is viewed as a component of the Veteran's August 2, 2011, claim for an increased rating for his neurogenic bladder condition.  Accordingly, an effective date as early as August 2, 2010, is assignable if it is factually ascertainable that erectile dysfunction secondary to the neurogenic bladder was incurred in the one-year period prior to August 2, 2011.  38 C.F.R. § 3.400(o)(2).  However, if the evidence shows that the increase occurred earlier than one year prior to the date of the claim, then the effective date is no earlier than the date of the claim.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  

Here, during the Veteran's August 2011 VA examination, he reported erectile dysfunction since 1989 and having taken medication for the same for three years, placing the onset well over one year prior to August 2, 2011.  Thus, the earliest effective date possible in this case is the August 2, 2011, date of receipt of the underlying claim for an increased rating.

Moreover, there is no indication of any pending or unadjudicated formal or informal claim for erectile dysfunction prior to the August 2011 bladder increased rating claim.  Nor is there evidence of an unadjudicated or pending claim for increased rating for the bladder.  While the Veteran did previously file claims of entitlement to service connection for "sterility" interpreted as erectile dysfunction, and increased ratings for the bladder disability, to the extent that any erectile disability could be viewed as a component of that claim, those claims were finally adjudicated in an unappealed October 2010 rating decision.  38 U.S.C.S. § 7105 (LexisNexis 2017); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2016).  

Based on the foregoing, the Board finds that the evidence of record reveals that an informal claim for erectile dysfunction and SMC for loss of use of a creative organ was constructively received on August 2, 2011 (date of receipt of the increased rating claim for bladder disability), and the earliest factually ascertainable date that the Veteran was entitled to service connection for erectile dysfunction and SMC for loss of use of creative organ is more than one year prior to receipt of the increased rating claim.  For these reasons, the date of claim controls and an effective date of August 2, 2011, and no earlier, for the awards of service connection for erectile dysfunction and SMC for loss of use of creative organ is warranted.  38 U.S.C.S. 
§ 5110(b)(2); 3.400(o)(2).

III.  New and Material Evidence

The Veteran is seeking service connection for a vision disorder, a left shoulder disability, a skin condition, and constipation.  As will be discussed, all of those claims were previously finally denied.  However, the Board finds that new and material evidence has been received such that they all may be reopened.

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.S. § 5108 .

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118   (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Turning first to the issue of entitlement to service connection for a vision disorder, that claim was initially denied in an October 2010 rating decision, and then again in an April 2011 rating decision.  The Veteran was notified of the decisions and his appellate rights, and he did not appeal the denials of that claim or submit new and material evidence within one year.  Thus, the decisions became final.  See 38 U.S.C.S. § 7105 (LexisNexis 2017); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2016); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The evidence considered at the time of the October 2010 and April 2011 rating decisions included STRs, post-service treatment records, and a VA examination report.  The Veteran's claim was denied because the RO first found that, although the Veteran's current treatment records documented eye findings related to claimed blunt trauma in service, the VA examiner found that a corneal scar was not contributing to visual loss and therefore there was no permanent residual or chronic disability.  The RO also found in the April 2011 rating decision that the Veteran was not exposed to Agent Orange, which was a theory of contention posed by the Veteran, and denied the claim on that basis.

Evidence added to the record since the October 2010 and April 2011 rating decisions consists of additional post-service treatment records and lay statements.   This evidence is "new," as it was not previously submitted to agency decision makers.  The VA treatment notes are also material, as they address the reason for the prior denial.  Specifically, in August 2012, the Veteran was noted to have a long-standing corneal endothelial scar secondary to a 1976 blunt blow to the eye
"w/ associated VF defect."  Thus, as new and material evidence has been received, the claim of entitlement to service connection for a vision disorder may be reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

Next, turning to the claim to reopen the issue of entitlement to service connection the left shoulder disability, service connection for that condition was initially denied by the RO in a September 1985 rating decision.  The claim was again denied by the RO in January 1991, December 1991, September 1992, and January 2009.  In July 2009, the Veteran again filed a claim to reopen the previously denied left shoulder disability claim.  In an October 2010 rating decision, the RO declined to reopen the claim. The Veteran was notified of that decision and his appellate rights the same month, and he did not appeal or submit new and material evidence within one year.  Therefore, the decision became final.  See 38 U.S.C.S. § 7105 (LexisNexis 2017); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2016); Bond, 659 F.3d 1362; Buie, 24 Vet. App. at 251-52.

The evidence considered at the time of the RO's October 2010 denial of the left shoulder claims included service treatment records (STRs), post-service treatment records, VA examination reports.  The RO declined to reopen the claim because it found that evidence relevant to the reason for the 1985 denial of the claim - that the Veteran's left shoulder disability manifested by recurrent dislocation was a congenital constitutional or developmental abnormality not aggravated by service - had not been submitted.

The evidence added to the record since the October 2010 denial includes additional post-service treatment records and	 lay statements.  This evidence is "new," as it was not previously submitted to agency decision makers.  Some of it is also material, as it addresses a reason for the prior denials.  Specifically, VA treatment notes show the presence of additional disability of the left shoulder that is not congenital in nature, namely arthritis in the left shoulder.  Thus, as new and material evidence has been received, the claim of entitlement to service connection for a left shoulder disability may also be reopened.  See Shade, 24 Vet. App. at 118.

Turning to the skin condition, that claim was initially denied in an October 2010 rating decision, and then again in an April 2011 rating decision.  The Veteran was notified of the decisions and his appellate rights, and he did not appeal the denials of that claim or submit new and material evidence within one year.  Thus, the decisions became final.  See 38 U.S.C.S. § 7105 (LexisNexis 2017); 38 C.F.R. 
§§ 3.156(b); 20.302, 20.1103 (2016); Bond, 659 F.3d 1362; Buie, 24 Vet. App. at 251-52.

The evidence considered at the time of the October 2010 and April 2011 rating decisions included STRs, post-service treatment records, and a VA examination report.  The Veteran's claim was denied because the RO found that, although the Veteran's STRs showed treatment for skin problems in service, there was no permanent residual or chronic disability.  The RO also found in the April 2011 rating decision that the evidence did not establish that the Veteran was exposed to Agent Orange, which was a theory of contention posed by the Veteran, and denied the claim on that basis.  Of note, the RO determined in a March 2011 memorandum that the Veteran had not provided sufficient information regarding his in-service assignment to attempt to verify his claimed exposure.

The evidence added to the record since the October 2010 and April 2011 denials includes additional post-service treatment records and lay statements.  This evidence is "new," as it was not previously submitted to agency decision makers.  Some of it is also material, as it addresses a reason for the prior denials.  Specifically, VA treatment notes show the Veteran's August 2012 report of serving in the motor pool in Germany with the 101st Airborne division during which time he washed vehicles that had returned from Vietnam.  Such additional information may permit for verification of the Veteran's claimed herbicide exposure.  Thus, as new and material evidence has been received, the claim of entitlement to service connection for a skin condition may also be reopened.  See Shade, 24 Vet. App. at 118.

Finally, entitlement to service connection for constipation was denied by an April 2011 rating decision.  The did not appeal the denial of that claim or submit new and material evidence within one year.  Thus, the decision became final.  See 38 U.S.C.S. § 7105 (LexisNexis 2017); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2016); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The evidence considered at the time of the April 2011 rating decision included STRs and post-service treatment records.  The Veteran's claim was denied because the RO found that although the Veteran was treated for constipation, it is a symptom and not a disability.  Evidence added to the record since the April 2011 denial includes VA treatment notes dated in and after March 2015 that show ongoing treatment for chronic constipation, as well as various diagnostic gastrointestinal findings, including adenomatous polyp, tubular adenoma, small hiatal hernia, "probable paralytic ileus with constipation," colonic diverticulosis, rectal wall thickening, bowel mass lesion, duodenum mildly indented by SMA (superior mesenteric artery) syndrome and/or body habitus.  Given the new evidence of disabilities potentially associated with constipation, that claim is also reopened.  See Shade, 24 Vet. App. at 118.



ORDER

A compensable rating for erectile dysfunction is denied.

An effective date of August 2, 2011, and no earlier, for service connection for erectile dysfunction is granted.

An effective date of August 2, 2011, and no earlier, for SMC for loss of use of a creative organ is granted.

New and material evidence having been received, the claim of entitlement to service connection for a vision disorder is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a left shoulder condition is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a skin condition is reopened.

New and material evidence having been received, the claim of entitlement to service connection for constipation is reopened.


REMAND

Additional development is needed prior to adjudication of the remaining claims on appeal, which include the service connection claims underlying the matters just reopened.

Turning first to the Veteran's claim for a higher disability rating for his neurogenic bladder, the most recent VA examination that addressed the severity of that disability was conducted in August 2011, over six years ago.  More recent medical evidence of record shows that the Veteran was scheduled to undergo a surgical procedure for urinary problems, including bladder outlet obstruction, in August 2012, and was referred to the Emergency Room for treatment of worsening urinary issues in May 2013 and June 2013.   Given that it has been six years since the Veteran was last examined, and the evidence suggesting that his neurogenic bladder condition has worsened, an additional VA examination is needed.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that VA is obligated to provide a new examination when evidence indicates that a service-connected condition has become more severe).

Next, regarding the Veteran's reopened claims for service connection for a vision disorder, left shoulder disability, a skin disorder, and constipation, VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.S. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Here, the Veteran has not yet been afforded VA examinations to address his claimed constipation and skin disorder.  While the Veteran has been afforded VA examinations addressing his claimed vision disorder and left shoulder disability in the past, in light of the new evidence in the post-service treatment records discussed above, an additional VA examination is warranted, particularly to address whether the Veteran's left shoulder disability is congenital in nature.  

Additionally, there appear to be outstanding relevant records.  It appears that the Veteran has been receiving VA treatment on and off since service, but it is unclear whether all relevant treatment records since service have been requested.  The Board also notes that the Veteran has received relevant fee-based care outside of VA for which records have been scanned but do not appear in his treatment records, such as eye care at Moses Eye Care around August 2007.  Thus, remand is necessary to obtain all relevant outstanding treatment records.  

The Veteran's complete personnel file has not been requested, which could assist in verifying the Veteran's assertion that he was exposed to herbicides while serving with the motor pool in Germany, washing potentially contaminated vehicles that had returned from Vietnam.  Thus, the complete personnel file should be requested on remand.  If sufficient information has been provided regarding the dates of his alleged exposures, a request should be submitted to the U.S. Army and Joint Services Records Research Center (JSRRC) to attempt to verify his claimed exposure.

Finally, regarding the claim of entitlement to a TDIU, as the development of the Veteran's pending increased rating and service connection claims may affect the outcome of that claim, a final decision on it would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Thus, the TDIU claim is remanded.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran's complete service personnel file through official sources.  All records and/or responses received should be associated with the claims file.  The Veteran and his representative should be notified of unsuccessful efforts in this regard to allow him the opportunity to obtain and submit those records for VA review.

2.  Ask the Veteran to clarify the specific dates during which he was stationed in Germany and performing the duties he asserts exposed him to herbicides in the motor pool.

3.  If sufficient information has been provided, submit a request to JSRRC to attempt to verify the Veteran's claimed exposure to herbicides in Germany.  All responses received should be documented in the claims file, and the Veteran and his representative notified of any negative response.

4.  Associate with the claims file any outstanding VA treatment records dating since service.  In addition, associate with the claims file copies of any relevant records viewable in VistA Imaging, to include all records associated with the eye treatment the Veteran is receiving on a fee basis.  All efforts to obtain such records must be fully documented and VA facilities must provide negative responses if no records are found.

5.  After the development requested in items 1 through 4 has been completed to the extent possible, schedule the Veteran for a VA examination with an ophthalmologist.  All indicated tests and studies should be performed, and all clinical findings reported in detail.  The claims file should be reviewed by the examiner.

Following review of the records and examination of the Veteran, the ophthalmologist should identify all current eye disabilities.  The ophthalmologist should then respond to the following:

(a) Is any eye disorder found on examination a refractive error of the eye, a congenital defect (i.e. structural or inherent abnormality or condition which is more or less stationary in nature), or a congenital disease (i.e. any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown)?  Please explain the medical basis for the conclusion reached.

(b)  For any congenital eye disease identified, was such disease permanently worsened by any in-service event or injury, including injury to the right eye in May 1979 in service? Please explain the medical basis for the conclusion reached.

(c)  For any currently diagnosed eye disorder other than refractive error or congenital defect, did such condition clearly exist prior to service? If so, please indicate whether such condition was permanently worsened during service (versus a temporary exacerbation of symptoms). Please explain the medical basis for the conclusion reached.

(d) If any pre-existing eye condition did undergo a permanent worsening, was that worsening clearly the result of the natural progression of the condition, as opposed to the result of an in-service event or injury, including the May 1979 injury to the right eye in service? Please explain the medical basis for the conclusion reached.

(e) For any eye condition other than refractive error or congenital defect that existed prior to service and was permanently worsened beyond normal progression (aggravated) during service, is any current eye disability at least as likely as not related to the eye condition that was aggravated by service? Please explain the medical basis for the conclusion reached.

(f)  For any current eye disorder identified that did not exist prior to service, is it at least as likely as not (50 percent probability or greater) that the disability arose in service or is otherwise related to service, to include any eye injury or condition treated therein? Please explain the medical basis for the conclusion reached.

In issuing the above opinions the examiner should consider and discuss the in-service eye treatment and findings, including trauma and irritation from sticking a finger in his eye, scissor reflex retinopathy, and Marcus Gunn pupil; post-service eye complaints of vision problems; and, the August 2012 VA provider's notation of a visual field defect due to claimed blunt trauma in service.

A rationale should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so. 

6.  Then, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any left shoulder disability.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Please identify all current disabilities of the left shoulder.

(b)  Is any left shoulder disability found on examination a congenital (or developmental) defect (i.e. structural or inherent abnormality or condition which is more or less stationary in nature), or a congenital disease (i.e. any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown)?  Please explain the medical basis for the conclusion reached.

(c) For any congenital disease or defect identified, was such disease permanently worsened by the Veteran's service? Please explain the medical basis for the conclusion reached.  

(d)  For any currently diagnosed left shoulder disability other than congenital defect, did such condition clearly exist prior to service?  If so, please indicate whether such condition was permanently worsened during service (versus a temporary exacerbation of symptoms).  Please explain the medical basis for the conclusion reached.

(e)  If any pre-existing left shoulder disability did undergo a permanent worsening, was that worsening clearly the result of the natural progression of the condition, as opposed to the result of an in-service event or injury, including the Veteran's continued duties after a 1976 MEB recommendation that he be discharged?  Please explain the medical basis for the conclusion reached.

(f)  For any left shoulder disability other than a congenital defect that existed prior to service and was permanently worsened beyond normal progression (aggravated) during service, is any current left shoulder disability at least as likely as not related to the left shoulder disability that was aggravated by service?  Please explain the medical basis for the conclusion reached.

(g)  For any current left shoulder disability identified that did not exist prior to service, is it at least as likely as not (50 percent probability or greater) that the disability arose in service or is otherwise related to service?  Please explain the medical basis for the conclusion reached.

In issuing the above opinions the examiner should consider the Veteran's reports of dislocation prior to service (September 1976 STR) and injury to the left shoulder wrestling in 1975 prior to service (May 1988 private treatment); the various in-service treatments related to the left shoulder; the September 1976 Medical Evaluation Board findings and recommendation that the Veteran be separated due to his shoulder; and, the post-service treatment including May 1988 left shoulder surgery.

A rationale should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so. 

7.  Then, schedule the Veteran for a VA dermatological examination to determine the nature and etiology of any skin disability.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether any currently-diagnosed skin disability is at least as likely as not (50 percent probability or greater) related to or otherwise first manifested in service, to include as related to treatment for skin problems therein.  In this regard, STRs show reports of a rash of the feet in November 1976, rash of the legs and chest in January 1978, and acne in August 1978.

A rationale should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so. 

8.  Schedule the Veteran for examination to determine the nature and etiology of any disability manifested by constipation.  The claims file should be provided for review. 

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any disability manifested by constipation, if diagnosed, is related to active service or any incident of service, or to any service-connected disability to include medications taken for the same.  

A rationale should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so. 

9.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


